Citation Nr: 0911885	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, 
including honorable combat service in the Republic of 
Vietnam.  The Veteran died in June 2003, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A preliminary review of the record discloses a need for 
further development in light of a decision from the United 
States Court of Veterans Appeals (Court) in the case of Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In that case the Court 
held, in part, that the VA's duty to notify a claimant 
seeking to reopen a claim preciously denied includes advising 
the claimant of the evidence and information that was 
necessary to reopen the claim and that the VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  It was further held that the VA 
must, in the context of a claim to reopen, look at the basis 
of the denial in the prior decision and to provide a notice 
letter to the claimant that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found to be 
insufficient in the previous denial.  The notification letter 
provided to the appellant issued in connection with her claim 
to reopen the previously denied claim for entitlement to 
service connection for the cause of the Veteran's death do 
not comply with the Kent ruling.

Also, the Board notes that the Court determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for Dependency and Indemnity Compensation (DIC) such as 
the one currently on appeal, the VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  This notice was not provided to the appellant.  
Therefore, upon remand, the appellant should also be provided 
the appropriate notice pursuant to Hupp.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the VA will notify the appellant when further action on her 
part is required.  Accordingly, this case is REMANDED for the 
following action:

The RO/AMC should ensure that the 
appellant has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in the 
cases of Kent v. Nicholson, 20 Vet. App. 1 
(2006) and Hupp v. Nicholson, 21 Vet. App. 
342 (2007) in connection with her current 
claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


